Fourth Court of Appeals
                               San Antonio, Texas
                                     June 19, 2018

                                 No. 04-16-00711-CV

                                  John DEVILBISS,
                                      Appellant

                                          v.

                                   Marjorie BURCH,
                                       Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2016CV04843
                    Honorable Tommy Stolhandske, Judge Presiding


                                    ORDER
       Appellant has filed a motion for extension of time to file a motion for en banc
reconsideration. Appellant’s motion is GRANTED. Appellant’s motion for en banc
reconsideration is due July 16, 2018.


                                               _________________________________
                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court